                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                   March 01, 2019
                         UNITED STATES DISTRICT COURT                            David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

UNITED STATES OF AMERICA                 §
for the use and benefit of               §
TENSAR INTERNATIONAL                     §
CORPORATION,                             §
                                         §
       Plaintiff,                        §
                                         §
v.                                       §      Civil Action No.: 3:18-CV-00006
                     '
                                         §
TRAVELERS CASUALTY AND       §
SURETYCOMPANYOF AMERICA §
& SHORELINE FOUNDATION, INC. §
                             §
     Defendants.             §               : JURY TRIAL DEMANDED

                          STANDING PROTECTIVE ORDER

 1.   This Standard Protective Order shall apply to· information, documents, excerpts from
      documents, and other materials produced in this action pursuant to Federal Rules of
      Civil Procedure governing disclosure and discovery.

 2.    Information, documents, and other materials may be designated by the producing
       party in the manner permitted ("the Designating Person"). All such information,
       documents, excerpts from documents, and other materials will constitute
      ·"Designated Material" under this Order. The designation shall be either (a)
       "CONFIDENTIAL" or (b) "CONFIDENTIAL-ATTORNEYS' EYES ONLY."
      This Order shall apply to Designated Material produced by any party or third-party
       in this action.

 3.   ''CONFIDENTIAL" information means information, documents, or things that have
      not been made public by the disclosing party and that the disclosing party reasonably
      and in good faith believes contains or comprises (a) trade secrets, (b) proprietary
      business information, or (c) information implicating an individual's legitimate
      expectation of privacy.

 4.   "CONFIDENTIAL-ATTORNEY'S EYES ONLY" means CONFIDENTIAL
      information that the disclosing party reasonably and in good faith believes is so
      highly sensitive that its disclosure to a competitor could result in significant
      competitive or commercial disadvantage to the designating part)'.
,·




     5.   Designated Material shall not be used or disclosed for any purpose other than the
          litigation of this action and may be disclosed only as follows:

            a. Parties: Material designated "CONFIDENTIAL" may be disclosed to parties
               to this action or directors, officers and employees of parties to this action; who
               have a legitimate need to see the information in connection with their
               responsibilities for overseeing the litigation or assisting counsel in preparing
               the action for trial or settlement. Before Designated Material is disclosed for
               this purpose, each such person must agree to be bound by this Order by signing.
               a document substantially in the form of Exhibit A.
                   .                                                                             .
            b. Witnesses or Prospective Witnesses: Designated Material, including material
               designated "CONFIDENTIAL-ATTORNEYS' EYES ONLY," may be
               disclosed to a witness or prospective witness in this action, but only for
               purposes of testimony or preparation of testimony in this case, whether at trial, hearing, or
               deposition, but it may not be retained by the witness or prospective witness. Before
               Designated Material is disclosed for this purpose, each such person must agree to be bound
               by this Order, by signing a document substantially in the form of Exhibit A.

            c. Outside Experts: · Designated Material, including material designated
               "CONFIDENTIAL-ATTORNEYS' EYE~ ONLY," may be disclosed to an
               outside expert for the purpose of obtaining the expert's ·assistance in the
               litigation. Before Designated Material is disclosed for this purpose, each such
               person must agree to be bound by this Order, by signing a document
               substantially in the form of Exhibit A..         ·

            d. Counsel:       Designated      Material,    including     material designated
              . "CONFIDENTIAL-ATTORNEYS' EYES ONLY," may be disclosed to
                counsel of record and in-house counsel for parties to this action and their
                associates, paralegals, and regularly employed office staff.

            e. Other Persons: Designated Material may be provided as necessary to copying
               services, translators, and· litigation support firms. Before Designated Material is
               disclosed to such third parties,_ each such person must agree to be bound by this
               Order by signing a document substantially in the form of Exhibit A.

     6.   Prior to disclosing or displaying any Designated Material to any person, counsel
          shall:

           a. Inform the person of the confidential nature of the Designated Material; and

           b. Inform tlie person that this Court has enjoined the use of the Designated
              Material by him/her for any purpose other than this litigation and has enjoined
••


                the disclosure of that information or documents to any other person.

      7.   The confidential information may be displayed to and discussed with the persons ·
           identified in· Paragraphs 5(b) and (c) only on the condition that, prior to any such
           display or discussion, each such person shall be asked to sign an agr~ement to be
           bound by this Order in the form attached hereto as Exhibit A. In the event such
           person refuses to sign an· agreement in substantially the form attached as Exhibit A,
           the party desiring to disclose the confidential information may seek appropriate
           relief from the Court.

      8.   A person having custody of Designated Material shall maintain it in a manner that .
           limits access to the Designated Material to persons permitted such access under this
           Order.

      9.   Counsel shall maintain a collection of all signed documents by which persons have
           agreed to be bound by this Order.

      10. Documents shall be designated by stamping or otherwise marking the documents
          with the words "CONFIDENTIAL" or "CONFIDENTIAL-FOR ATTORNEYS'
          EYES ONLY" thus clearly identifying the category of Designated Material for
          which protection is sought under the terms of this Order. Designated Material not
          reduced to documentary form shall be designated by the producing party m a
          reasonably equivalent way.

     - 11. The parties will use reasonable care to avoid designating as confidential documents
           or information that does not need to be designated as such.

      12. A party may submit a request in writing to the party who produced Designated
          Material that the designation be modified or withdrawn. If the Designating Person
          does not agree to the redesignation within fifteen business days, the objecting party
          may apply to the Court for relief. Upon any such application, the burden shall be on
          the Designating Person to show why the designation is proper. Before serving a
          written challenge, the objecting party must attempt in good faith to meet and confer
          with the Designating Person in an effort to resolve the matter. The Court may award
          sanctions if it finds that a party's position was taken without substantial justification.

      13. Deposition transcripts or portions thereof rhay be designated either (a} when the
          testimony is recorded, or (b) by written notice to all counsel of record, given within
          ten business days after the Designating Person's receipt of the transcript in which
          case all counsel receiving such notice shall be responsible for marking the copies of
          the designated transcript or portion thereof in their possession or control as directed
          by the Designating Person. Pending expiration of the· ten business days, the
          deposition transcript shall be treated as·designated: When testimony is designated at
          a deposition, the Designating Person may exclude from the deposition all persons
    other than thos~ to whom the Designated Material may be disclosed under paragraph
    5 of this Order. Any party may mark Designated Material as a deposition exhibit,
   ·provided the deposition witness is one to whom the exhibit may be disclosed under
    paragraph 5 of this Order and the exhibit and related transcript pages receive the
    same confidentiality designation as the original Designated Material.

14. Any Designated Material which becomes part of an official judicial proceeding or
    which is filed with the Court is public. Such Designated Material will be sealed by
    the Court only upon motion and in accordance with applicable law. This Protective
    Order does· not provide for the automatic sealing of such Designated Material. If it
    becomes necessary to file Designated Material with the Court, a party must move to
    file the Designated Material under seal.

15. Filing pleadings or other papers disclosing .or containing Designated Material does
    not waive the designated status of the material. The Court will determine how
    Designated Material will be treated during trial and other proceedings as it deems
    appropriate.     ·

16. Upon final termination of this action, all Designated Material and copies thereof
    shall be returned promptly (and in no event later than forty-five (45) days after entry
    of final judgment), returned to the producing party, or certified as destroyed to
    counsel of record for the party that produced the Designated Material, or, in the case
    of deposition testimony regarding designated exhibits, counsel of record for the
    Designating. Person. Alternatively, the receiving. ·party shall provide to the
    Designating Person a certification that all such materials have been destroyed.

17. Inadvertent production of confidential material prior to its designation as such in
    accordance with this Order shall not be deemed a waiver of a claim of
    confidentiality. Any such error shall be corrected within a reasonabletime.

18. Nothing in this Order shall require disclosure of information protected by the
     attorney-client privilege, or other privilege or immunity, and the inadvertent
     production of such information shall not operate as a waiver. If a Designating Party
     becomes aware that it has inadvertently produced information protected by the
     attorney-client privilege, or other privilege or immunity, the Designating PartY will
     promptly notify ea:ch receiving party in writing of the inadvertent production. When
   . a party receives notice of such inadvertent production, it shall return all copies of
     inadvertently produced material within three business days. Any notes or summaries
     referring or relating to any such inadvertently produced material subject to claim of
     privilege or immunity shall be destroyed forthwith. Nothing herein shall prevent the
     receiving party from challenging the propriety of the attorney-client privilege or
     work product immunity or other applicable privilege designation by submitting a
     challenge to the Court. The Designating Party bears the burden of establishing the
     privileged nature of any inadvertently produced infoimation or material. Each
,.
-,




         receiving party shall refrain from distributing or otherwise using the inadvertently
         disclosed information or material for any purpose until any issue of privilege is
         resolved by agreement of the parties or by the Court. Notwithstanding the foregoing,
         a receiving party may use the inadvertently produced information or materials to
         respond to a motion by the Designating Party seeking return or destruction of such
         information or materials. If a receiving party becomes aware that it is in receipt of
         information or materials which it knows or reasonably should know is privileged,
         Counsel for the re.ceiving party shall immediately take steps to
         (i) stop reading such information or materials, (ii) notify Counsel for the Designating
         Party of such information or materials, (iii) 'collect all copies of such information or
         materials, (iv) return such information or materials to the Designating Party, and (v)
         otherwise comport themselves with the applicable provisions of the Rules of
         Professional Conduct.

     19. The foregoing is entirely without prejudice to the right of any party to apply to the
         Court for any further Protective Order relating to Designated Material; or to object to
         the production of Designated Material; or to apply to the Court for an order
         compelling production of Designated Material; or for modification of this Order; or
         to seek any other relief from the Court.

     20. The restrictions irriposed by this Order may be modified or terminated only by
         further order of the Court.

                                              IT IS SO ORDERED,



                   3// ' /11
                      DATE
                                                   UNITED STATES DISTRICT JUDGE
                                    EXHffiiTA

       I have been informed by counsel that certain documents or information to be
disclosed to me in connection with the matter entitled·------------------------
--------------------------- have. been designated as confidential. I have been
informed that any such documents or information labeled "CONFIDENTIAL
PRODUCED PURSUANT TO PROTECTIVE ORDER" are .confidential by Order of the
Court.

      I hereby agree _that I will not disclose any information contained in such
documents to any other person. I further agree not to use any such information for any
purpose other than this litigation.



------------------ DATEI): -----'------------
